                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS

MASON SOMERS,

                      Petitioner,              :   Case No. 2:19-cv-5633

       - vs -                                      Chief Judge Algenon L. Marbley
                                                   Magistrate Judge Michael R. Merz

WARDEN,
 Noble Correctional Institution,

                                               :
                      Respondent.


                                    TRANSFER ORDER


       With the consent of both of them, the Magistrate Judge reference in this case is hereby

TRANSFERRED from The Honorable Kimberly A. Jolson to The Honorable Michael R. Merz.

Final decision of the case remains with Chief Judge Marbley.



March 6, 2020.

                                                         s/ Michael R. Merz
                                                        United States Magistrate Judge




                                               1
